DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "”the ring when the ring pitches or rolls" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears the claim depends from claim 2, but was intended to depend from claim 7 or 8 which describe the feature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by US 8,598,731 to Pitre (P1).

In Re Claim 1:
P1 shows:
A wind turbine (Fig. 2, 20) comprising a set of generally vertical blades (28) which sweep around a horizontal axis of rotation; [Title, Figure 2]
a nacelle (27) comprising at least a horizontal shaft driven by the blades and a drive train; [Col. 6, ll. 44-52, disclose an alternative power generation method may include a shaft of a rotational generator, (i.e. a drive train) coupled to a generator.]
an upright structure (Fig. 3A, 38, Fig. 2, 23, 33, 22.) supporting the nacelle and blades, the upright structure extending below the sweep of the blades, and a generally horizontal base (fixed foundation)  supporting the upright structure, wherein, the upright structure maintains the nacelle and blades fixed against yaw with respect to the upright structure, and the upright structure is mounted to a rotatable support (turntable) carried by the base, so that the upright structure, the nacelle, and the blades rotate together with respect to the base.  [Col. 3, ll. 27-58 disclose the structure is fixed to a foundation, i.e. base, and can be rotated (by yaw) on a turntable or other structure. Further all the tower structures would rotate with the blades about the vertical (yaw) axis.]

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a1, a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over P1 (102) or P1 and US 6,132,172 to Li (Seen below).

In Re Claim 2:
P1 shows:
	The wind turbine of claim 1, wherein, the center of gravity of the turbine is positioned behind the axis of rotation of the support.   [Per Col. 4, ll. 0-10, the wind turbine could be positioned on angles where the wind is not perfectly horizontal, and thus the wind turbine would be oriented conversely to the rotation of the turntable.  This would result in a center of gravity offset from a horizontal rotation of the turbine, when the towers are pivoted or pitched as necessary, resulting in a different orientation.  Also the tower may be pitched off axis.  This would similarly move the center of gravity.  Thus either in the offset position or in a normal position will result in different centers of gravity and one of them must be offset behind the axis of rotation, given that it is a radial system and any direction not centered on the axis can be interpreted as behind the axis of rotation given the lack of guidance in “behind” in the existing coordinate system.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of US 6,132,172 to Li (L1). [See 102/103 rejection above]

In Re Claim 2:

	The wind turbine of claim 1, wherein: 
	The turbine is capable of rotation on a turntable. (See Rejection Claim 1)

P1 does not teach:
	The center of gravity of the turbine is positioned behind the axis of rotation of the support explicitly stated.   

L1 teaches:
	It can be desirable to use a turntable (Fig. 1, 26) for a pivotable turbine (16) about an axis (28).  The center of gravity of the turbine is offset, by a counterbalanced by a weight (20) which helps maintain rotation.  This is a known in the art method of rotation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of P1 to use the turntable as taught by L1, placing a turbine on one side of a turntable and a weight on the other which would result in the center of gravity of the turbine itself, as a known in the art method of providing rotation to a turbine with predictable results.  This would yield the center of gravity of the wind turbine offset from the axis of rotation of the ring. 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of US 226,036 to Colvin (C1) and US 2015/0337804 to Jensen et al. (J1).

In Re Claim 3:
P1 teaches:
a passive or “known means of rotation to control adjacent the level of the base. [See Rejection of Claim 1, P1 citation, Col. 3, ll. 52-68, the turntable is between the foundation (base) and the supports, i.e. adjacent the base.]

P1 does not teach:
	 The yaw control is active.

C1 teaches:
	A known turntable for rotation of a turbine, featuring a ring (Fig 6 A), and an inner ring (inner Rim E, central ring D) with supports (B) for the ring. It is a stable, known in the art support, with low resistance to rotation due to lubrication.  [Page 1, ll. 27-76.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of P1 to use the rotation ring of C1 for the purpose of providing a known in the art method of providing reduced friction and improved rotation to permit a turbine to change yaw suitable for working with the “known methods” of P1.  This would yield the limitation of a ring structure (C1, A), and inner ring (inner Ring E, and central ring D) rotating inside a ring structure, with discrete spaced apart supports (B) which support the inner ring vertically and horizontally by stabilizing it in its plane.  

J1 teaches:
	When using yaw rotation of a “machine housing” around a vertical axis, comprising a yaw drive and gearing, for control of the yaw, and additionally an electromechanical brake as part of the active control for stabilizing the turning of the structure and to prevent rotation when it is not desired.  [Page 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of P1 to utilize a yaw gearing and electromagnetic yaw brake as taught by J1, for the purpose of providing enhanced safety and control of the wind turbine rotation.  This would yield the limitation of an electromagnetic actuation as part of an active control of the yaw system.  

In Re Claim 4:
P1 as modified in claim 3 teaches:
The active yaw control comprises an electromagnetic force applied to the rotatable support.  [Per the modification in claim 3, the brake and system includes electromagnetic control.]

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of US 4,362,466 to Schonball. (S1)

In Re Claim 5:
P1 teaches:
	The wind turbine of claim 1 wherein the upright structure comprises two generally vertical legs ( Fig 3A and B, 33a, 33b) and a third leg (35), the third leg being generally coplanar with the horizontal shaft.  [Figures 3a and 3b show the third leg is generally coplanar with the horizontal shaft of the nacelle (27 to 55). Col. 4, ll. 11-20.]

P1 does not teach:


S1 teaches:
	A known alternative for securing a pivotable blade structure (Fig 2 shows the pivot) includes a pair of legs (19) in front of the blades and a pair of legs (21) behind the blades.  These structures improve the stability and support of the turbine and are conventional in design.  [Col. 1, ll. 55-65.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of P1, to replace the two supports of P1 with the four legs (and cross bar) forming the A Frames as taught by S1, as a known in the art conventional stabilizing alternative for supporting the turbines.  This would yield the limitation of two legs in front of the blades and two legs behind the blades for supporting the structures.  

In Re Claim 10:
	P1 as modified in claim 5 teaches:
	The pitch of the axis of rotation of the blades relative to the upright structure is controlled by changing the length of the third leg. [Per P1, Col. 6, ll. 3-16, the actuator causing the pivot controls the length of the strut (35).  Fig 3a and 5b show these cause the blade to pivot in pitch with respect to the turbine.]

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of C1.

In Re Claim 6:
P1 teaches:
 “known means of rotation”. [See Rejection of Claim 1, P1 citation, Col. 3, ll. 52-68, the turntable is between the foundation (base) and the supports.]

P1 does not teach:
	The support is mounted for said rotation within a ring structure.

C1 teaches:
	A known turntable for rotation of a turbine, featuring a ring (Fig 6 A), and an inner ring (inner Rim E, central ring D) with supports (B) for the ring. It is a stable, known in the art support, with low resistance to rotation due to lubrication.  [Page 1, ll. 27-76.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of P1 to use the rotation ring of C1 for the purpose of providing a known in the art method of providing reduced friction and improved rotation to permit a turbine to change yaw suitable for working with the “known methods” of P1.  This would yield the limitation of a ring structure (C1, A), and inner ring (inner Ring E, and central ring D) rotating inside a ring structure, with discrete spaced apart supports (B) which support the inner ring vertically and horizontally by stabilizing it in its plane.  

In Re Claims 7 and 8:
P1 as modified in claim 6 teaches:
	The wind turbine of claim 6, wherein:
(Claim 7) the rotatable structure comprises an inner ring (C1, inner rim E, or D) rotating inside the ring structure.  [See rejection of claim 6.]


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of L1 as applied to claim 2, and further in view of C1 and J1.

In Re Claim 9:
P1 teaches:
	The wind turbine of claim 2, comprising an upright structure. [See Rejection of Claim 1, P1 citation, Col. 3, ll. 52-68, the turntable is between the foundation (base) and the supports.]

P1 does not teach:
	A ring structure capable of pitching or rolling and a brake.

C1 teaches:
	A known turntable for rotation of a turbine, featuring a ring (Fig 6 A), and an inner ring (inner Rim E, central ring D) with supports (B) for the ring. It is a stable, known in the art support, with low resistance to rotation due to lubrication.  [Page 1, ll. 27-76.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of P1 to use the rotation ring of C1 for the purpose of providing a known in the art method of providing reduced friction and improved rotation to permit a turbine to change yaw suitable for working with the “known methods” of P1.  This would yield the limitation of a ring structure (C1, A), and inner ring (inner Ring E, and central ring D) rotating inside a ring 

J1 teaches:
	When using yaw rotation of a “machine housing” around a vertical axis, comprising a yaw drive and gearing, for control of the yaw, and additionally an electromechanical brake as part of the active control for stabilizing the turning of the structure and to prevent rotation when it is not desired.  [Page 4, ¶66 for structure, and Page 1, ¶3-6 for control advantages.]  These features include electromagnetic structures for the activation. [Page 4, ¶66.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of P1 to utilize a yaw gearing and electromagnetic yaw brake as taught by J1, for the purpose of providing enhanced safety and control of the wind turbine rotation.  This would yield the limitation of an electromagnetic actuation as part of an active control of the yaw system.  This brake would solidify the structure with relation to any change in position of the ring.  

Claims 11, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of US 2015/0167646 to Hammerum et al. (H1).

In Re Claim 11:
P1 teaches:
	A wind turbine (Fig. 2, 20) comprising a set of generally vertical blades (28) which sweep around a horizontal axis of rotation; [Title, Figure 2]

an upright structure (Fig. 3A, 38, Fig. 2, 23, 33, 22) supporting the nacelle and blades, the upright structure extending below the sweep of the blades, and a generally horizontal base (fixed foundation) supporting the upright structure, wherein [.  [Col. 3, ll. 27-58 disclose the structure is fixed to a foundation, i.e. base, and can be rotated (by yaw) on a turntable or other structure.]
the pitch of the axis of rotation of the blades relative to the upright structure is adjustable and is controlled by a pitch control mechanism [Fig. 3A, 35. Per Col. 6, ll. 3-16, the actuator causing the pivot controls the length of the strut (35).  Fig 3a and 5b show these cause the blade to pivot in pitch with respect to the turbine.]

P1 does not teach:
	The base is a floating base.

H1 teaches:
	It is known to use tilting windmills (Title) on both fixed foundations and floating platforms. [Page 1, ¶10.]  Tower tilting, (i.e. pitch changing) structures can be utilized on both fixed or floating platforms and works with hydraulic piston systems.  [Page 7, ¶117.]  This permits tilting windmills to be useful in unbalanced sea situations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of P1 to use said turbine on a floating platform, as this increase the number of places the advantage tilting of P1 can be used, and is a known alternative place 

In Re Claims 12, and 14-15:
P11 as modified in claim 11 teaches:
	(Claim 12) the pitch mechanism comprises an adjustable length strut having a load path to a support. [Fig. 3A, 35. Per P1, Col. 6, ll. 3-16, the actuator causing the pivot controls the length of the strut (35).  Fig 3a and 5b show these cause the blade to pivot in pitch with respect to the turbine.]
(Claim 14) the nacelle is pivotable about a generally horizontal axis with respect to the support structure (P1, 33a, 33b to control pitch, the pitch of the rotor axis being controlled by an actuator. [Per P1, the actuator, 35, causes the nacelle to pivot in pitch with regards to the supports (33a, 33b).]
(Claim 15) the pitch control mechanism is controlled.
As modified it does not teach: the control is programmed to orient the axis of rotation of the blades away from horizontal to slow rotation of the blades.
H1 further teaches it is advantageous to use controllers to maintain the stability of tower position and speed and effectiveness, as well as programing.  [Programming Page 3, ¶50, in a computer program is controlling tilt to angle the blades, disclosed on Page 2, ¶34-41, in response to for example high wind speeds, resulting in a slower rotation.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of P1, by including further computer program and controller as taught by H1 for the purpose of controlling the wind turbines rotation during high or low wind speeds and in response to desired force balance of the turbine.  This would yield the limitation of a control programmed to orient the axis of rotation of the blades away from horizontal to slow rotation of the blades.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 and H1 as applied to claim 11 above, and further in view of S1.
 
In Re Claim 13:
P1 teaches:
	The wind turbine of claim 1 wherein the upright structure comprises, element (38) which pivots with respect to the base. ([Figure 3b and 5b show the pivoting.] 

P1 does not teach:
	The element (38) is two generally vertical legs with the tripod (third actuated leg). 

S1 teaches:
	A known alternative for securing a pivotable blade structure (Fig 2 shows the pivot) includes a pair of legs (19) and a frame.  These structures improve the stability and support of the turbine and are conventional in design.  [Col. 1, ll. 55-65.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of P1, to replace the tower (38) with a pivoting pair of legs and A frame as taught by S1, as a known in the art conventional stabilizing alternative for supporting the turbines.  This would yield the limitation of two legs pivoting with the tilting.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of H1 and US 2013/0127173 to Lee et al. (L2).

In Re Claim 16:
P1 teaches:
	A wind turbine (Fig. 2, 20) comprising a set of generally vertical blades (28) which sweep around a horizontal axis of rotation; [Title, Figure 2]
a nacelle (27) comprising at least a horizontal shaft driven by the blades and a drive train; [Col. 6, ll. 44-52, disclose an alternative power generation method may include a shaft of a rotational generator, (i.e. a drive train) coupled to a generator.]
an upright structure (Fig. 3A, 38, Fig. 2, 23, 33, 22) supporting the nacelle and blades, the upright structure extending below the sweep of the blades, and a generally horizontal base (fixed foundation) supporting the upright structure, wherein [.  [Col. 3, ll. 27-58 disclose the structure is fixed to a foundation, i.e. base, and can be rotated (by yaw) on a turntable or other structure.]
the pitch of the axis of rotation of the blades relative to the upright structure is adjustable and is controlled by a pitch control mechanism [Fig. 3A, 35. Per Col. 6, ll. 3-16, the actuator causing the pivot controls the length of the strut (35).  Fig 3a and 5b show these cause the blade to pivot in pitch with respect to the turbine.]

P1 does not teach:
	The base is a floating base and there are multiple turbines mounted to the upright structure.

H1 teaches:
	It is known to use tilting windmills (Title) on both fixed foundations and floating platforms. [Page 1, ¶10.]  Tower tilting, (i.e. pitch changing) structures can be utilized on both fixed or floating platforms and works with hydraulic piston systems.  [Page 7, ¶117.]  This permits tilting windmills to be useful in unbalanced sea situations.

	
L2 teaches:
	It is well-known to install a multi-type wind turbine, to a single support tower (10) for the purpose of obtaining additional energy extraction from systems with reduced cost of structures and maintenance. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of P1 to use a multi-type turbine as taught by L2, for the purpose of obtaining additional energy extraction without the additional cost of four towers and space for four towers.  This would yield the limitation of claim 16. 

In Re Claim 17:
P1 as modified in claim 16 teaches:
	The wind turbine of claim 16 wherein the support is mounted with the combined center of gravity of the support and the turbines mounted to it behind the center of rotation of the mounting platform.  [Per P1, the tower may be shifted, thus in some orientations, as the controller of H1 will perform the center of gravity will move backwards behind the pivot axis of rotation.  The Figure 3b of P1 for example shows a forward leaning wind turbine placing the center of gravity ahead of the center of rotation. Figure 5B on the counter position places it behind the pivot axis (23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0077505 to Ishimine, US 8,884,458 to Williams, and US 10,584,682 to Hong all teach multiple wind turbines attached to towers.  Ishimine and Hong further teaches towers whose pitch and yaw could be altered.  Ishimine in particular can rotate about (3) and bend about (2). US 7,323,792 to Sohn shows in Figure 9, a pivot arm (130) for adjusting a shaft(50) and pitch of the shaft of the turbine. US 2012/0171034 to Gabeiras et al. also shows a floating and tiltable wind turbine. [Figures.]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745